DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS), submitted on December 3 or 2021 and January 23 of 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Response to Amendment
Applicant's amendment, filed on January 20 of 2022, has been entered.  Claims 1, 3, 5, 11-13, 17 and 19 have been amended.  Claims 2 and 4 have been cancelled.  No new claim has been added.  Claims 1, 3 and 5-21 are still pending in this application, with claims 1, 12 and 17 being independent.

The drawings were received on January 20 of 2022.  These drawings are acceptable.
Applicant’s amendment to the description and figures have overcome the objections to the drawings under 37 CFR 1.84(p)(4) as detailed in section 8 of the previous Office Action (mailed October 21, 2021).

It is noted that the newly submitted amendment to the abstract was not be provided in a separate sheet, as required by 37 CFR 1.72.  See MPEP § 608.01(b).  However, the applicant is advised that, to expedite prosecution the amendment to the abstract has been entered, and the Examiner has provided a clean copy of the new abstract on a separate sheet, as required.
	

Allowable Subject Matter
Claims 1, 3 and 5-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant teaches a static multiview display including a light guide configured to guide light in a longitudinal direction; a plurality of light source emitters provided to be offset from one another in the longitudinal direction, and optically coupled to the light guide to provide within the light guide a collimated guided light beam such that a propagation angle of light beam is determined by a longitudinal offset of the emitter; and a plurality of diffraction grating configured to scatter out of the light guide a portion of the collimated guided light beams as a plurality of directional light beams representing a multiview image, such that a direction of the multiview image is a function of both color and propagation angle of the collimated guided light beams. The plurality of diffraction gratings include at least two diffraction gratings having different depths, such that at least two of the plurality of directional light beams have different intensities determined by the different depths of the at least two diffraction gratings. A method of operating the cited static multiview display is also taught.
100 including light guide 120, a plurality of emitters 110 offset in a longitudinal direction of the light guide 120, and at least two diffraction gratings 132 configured to output light guided by the light guide 120 as a plurality of directional light beams (see lines 32-36 of column 9), the at least two diffraction gratings 132 having a different pitch, and the direction of such light beams being a function of both color and propagation angle (see lines 40-50 of column 9).
While the use and advantages of static multiview display, specifically those including at least two diffraction gratings having different characteristics (i.e. pitch), are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the differing characteristic being a diffraction grating depth, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875